Citation Nr: 0414719	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-26 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from July 1941 to September 
1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2002 decision by the Hartford, Connecticut, 
Regional Office (RO).

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

The veteran may be granted service connection for hearing 
loss may be granted if he incurred or aggravated this 
disability during his military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  Moreover, to 
establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the claimant 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b) (2003).

For purposes of VA compensation a hearing loss is only 
present when it meets the requirements set forth at 38 C.F.R. 
§ 3.385 (2003).  Based on March 2002 private audiological 
examinations it appears that the veteran has a hearing 
disability for VA purposes.

The problem in this case is establishing a link between any 
current hearing loss and the veteran's military service to 
include any noise induced hearing loss.  In this respect, 
contrary to any suggestion by the undersigned at the May 2004 
hearing, no service medical records are of record, to include 
a separation examination.  Further, the available post 
service private medical records do not provide the requisite 
link.  Still, after reviewing the record, and after noting 
that medical records referenced by the representative during 
the hearing have not been added to the file, the undersigned 
finds that further development is in order.

Therefore, this case is remanded to the RO for the following:

1.  The veteran must be asked to identify 
all VA and non-VA health care providers 
who have treated him for hearing 
impairment, or for an ear disorder, since 
1945.  Thereafter, the RO must attempt to 
obtain additional evidence from the 
custodians thereof the veteran 
identifies.  In addition, the RO must 
obtain the veteran's relevant VA 
treatment records from the West Haven 
Medical Center.  If records identified by 
the veteran are not added to the file he 
must be informed of that fact and offered 
an opportunity to secure them himself.

2.  Upon completion of development 
prescribed above, the veteran must be 
afforded a VA otolaryngologic 
examination.  The claim file must be sent 
to the examiner for review.  After 
examining the veteran, and reviewing the 
evidence of record, the examiner must 
opine whether it is at least as likely as 
not that any current hearing loss was 
incurred in service, to include due to 
prolonged in service noise exposure.  The 
factors upon which any medical opinion is 
based must be set forth in the report.

3.  Upon completion of the development 
prescribed above, the RO must review all 
of the evidence of record and 
readjudicate the claim.  If the decision 
does not result in a grant of the benefit 
sought on appeal, the RO must issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31 and 19.38 
(2003).

4.  The RO must accomplish the 
evidentiary and procedural development 
prescribed herein with all due dispatch 
since this case has been advanced on the 
Board's docket.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision by the Board on the merits 
of this appeal.  38 C.F.R. § 20.1100(b) (2003).


